DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                    Information Disclosure Statement
2.         The information disclosure statements (IDS) were submitted on the following: 03/18/2021. The submissions is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

                                                                           Election/Restrictions
3.	This application contains claims 15-20 drawn to an invention non-elected with traverse in the reply filed on 09/02/2022. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Remarks
Alternate process:
Applicant's election with traverse of claims (1-14) in the REMARKS is acknowledged. The traversal is on the ground(s) that “the existence of a "serious burden" if the restriction requirement were not required, and show by "appropriate explanation" for the serious burden. (Manual of Patent Examining Procedure, § 803, Ed. 8, Rev. 9 (August 2012))” This is not found persuasive because of the reasons in MPEP § 802.01, (the alternative method proposed by the Examiner would be distinct from the process as claimed).
Burden of Search:
Burden is shown by one of the following:
a)    the separate classifications of the two inventions the search is not coexistent as evidenced by the different fields of search for the process and product as cited in the restriction mailed on 08/08/2022.
b)    Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
c) Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-4, 8-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al., (US 2018/0012868 A1). 
Claim 1. Huang et al., disclose a semiconductor package, comprising: 
-a first device die (such as item 100’, fig. 1), comprising first bonding pads (item 126, fig. 1, [0011]) at a front surface of the first device die (as indicate in the structure of fig. 1); 
-and a second device die (item 200’), bonded on the first device die, and comprising die regions (e.g. portion of the die) and a scribe line region (e.g. item 228, fig. 1) connecting the die regions with one another (as seen in the structure of fig. 1), 
-wherein the die regions respectively comprise second bonding pads (such as item 226) at a front surface of the second device die, and the second bonding pads are respectively in contact with one of the first bonding pads (as seen in the structure of fig. 1, items 126 and 226 are bonded together).

Claim 2. Huang et al., disclose the semiconductor package according to claim 1, wherein the second device die further comprises seal rings (such as item 228, [0011], fig. 1) respectively surround one of the die regions.

Claim 3. Huang et al., disclose the semiconductor package according to claim 2, wherein the seal rings are connected to one another by the scribe line region. This limitation would read through the structure of fig. 1, as [0011] indicates that the seal ring structure 228 is arranged along a periphery of the second die 200″ and surrounds the bonding elements 226.

Claim 4. Huang et al., disclose the semiconductor package according to claim 1, further comprising an insulating material (such as item 360, fig.1), laterally surrounding the second device die and in contact with a portion of the front surface of the first device die, as seen in the structure of fig. 1.

Claim 8. Huang et al., disclose the semiconductor package according to claim 1, wherein the first device die has a footprint area greater than a footprint area of the second device die. This limitation would read through the structure of fig. 1, portion 100A.

Claim 9. Huang et al., disclose the semiconductor package according to claim 1, wherein the first device die comprises a die region, and the first bonding pads are located within the die region of the first device die. This limitation would read through the structure of fig. 1, [0011] wherein is disclosed that the first die 100′ includes a first bonding structure 120 comprising bonding elements 126 and contact pads 128. The contact pads 128 are input/output (I/O) pads, bump pads or bond pads, for example. 

Claim 10. Huang et al., disclose the semiconductor package according to claim 1, wherein the die region of the first device die is overlapped with the die regions and the scribe line region of the second device die. This limitation would read through the structure of fig. 1, as seen item 200 is on top of item 100.

6.	Claim(s) 11-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al., (US 20190148342 A1). 

Claim 11. Hu et al., discloses a semiconductor package, comprising: 
-a first device die (item 4, fig. 2), comprising first bonding pads (item 46A/46, fig. 2) at a front surface of the first device die; 
-a second device die (item 112) bonded on the first device die, and comprising die regions (e.g. portion wherein the die is located) and a scribe line region (item 52) connecting the die regions with one another, wherein the die regions respectively comprise second bonding pads (item 146, fig. 2) at a front surface of the second device die, and the second bonding pads are respectively in contact with one of the first bonding pads (as seen in the structure of fig. 2, items 46 and 146 are bonded); 
-and through substrate vias (item 116, fig. 2, [0029]) extending from a back surface of the second device die into the second device die, and respectively located within one of the die regions of the second device die (as seen in the structure of fig. 2).

Claim 12. Hu et al., discloses the semiconductor package according to claim 11, further comprising: additional through substrate vias, extending from the back surface of the second device die into the second device die, and located within the scribe line region. This limitation would read through the structure of fig. 2, [0029], wherein is disclosed that through-Silicon Vias (TSVs) 116, sometimes referred to as through-semiconductor vias or through-vias, are formed to penetrate through semiconductor substrate 114. TSVs 116 are used to connect the devices and metal lines formed on the front side (the illustrated bottom side) of semiconductor substrate 114 to the backside. 

Claim 13. Hu et al., discloses the semiconductor package according to claim 12, wherein the second device die further comprises additional bonding pads located at the front surface of the second device die and within the scribe line region of the second device die, and the additional through substrate vias are electrically connected to the additional bonding pads. This limitation would read through [0048], wherein is disclosed that each electrically connecting to one of electrical connectors 78 and one of TSVs 116. For example, FIG. 10 illustrates exemplary electrical connectors 78-1, 78-2, 78-3, 78-4, and 78-5, which are connected to TSVs 116-1, 116-2, 116-3, 64-1, and 64-2, respectively. 

Claim 14. Hu et al., discloses the semiconductor package according to claim 11, wherein the additional bonding pads are respectively in contact with one of the first bonding pads of the first device die. This limitation would read through [0024], wherein is disclosed that vias 44 and metal pads 46A, 46B, and 46C are formed in dielectric layers 38, 40, and 42. 

Allowable Subject Matter
7.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 5 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the insulating material is absent in between the die regions of the second device die. 

(B)	Claim 6 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising conductive through vias, penetrating through the insulating material, and respectively in contact with one of the first bonding pads. 
(C)	Claim 7 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the first device die further comprises a first insulating layer laterally surrounding the first bonding pads, the second device die further comprises a second insulating layer laterally surrounding the second bonding pads, and substantially the entire second insulating layer is in contact with the first insulating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899